                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

REMBER Y. MOSCOSO,
                                             CASE NO. 2:19-CV-223
       Petitioner,                           JUDGE SARAH D. MORRISON
                                             Magistrate Judge Kimberly A. Jolson
       v.

BRIAN COOK, WARDEN,
SOUTHEASTERN CORRECTIONAL
INSTITUTION,

       Respondent.

                           REPORT AND RECOMMENDATION

       Petitioner, a state prisoner, brings this petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254. This matter is before the Court on the Petition, Respondent’s Return of Writ, and

the exhibits of the parties. For the reasons that follow, the Undersigned RECOMMENDS that

the Petition be DENIED and this action be DISMISSED.

  I.   FACTS AND PROCEDURAL HISTORY

       Petitioner challenges his convictions after a trial in the Muskingum County Court of

Common Pleas on trafficking in drugs and fabrication of a vehicle with a hidden compartment.

The Ohio Fifth District Court of Appeals summarized the facts and procedural history of the case

as follows:

       {¶ 2} On April 9, 2017, the Muskingum County Grand Jury indicted appellant on
       one count of possession of drugs (methamphetamines) in violation of R.C.
       2925.11(A), a felony of the first degree. The count was accompanied by forfeiture
       and major drug offender specifications. Appellant also was indicted on one count
       of trafficking in drugs (methamphetamines) in violation of R.C. 2925.03(A)(2), a
       felony of the first degree, with major drug offender and forfeiture specifications
       and one count of fabrication of a vehicle with a hidden compartment in violation of
       R.C. 2923.241(C), a felony of the second degree. Because appellant was
       determined to be indigent, the trial court appointed counsel to represent him. At his
arraignment on August 16, 2017, appellant entered a plea of not guilty to the
charges.

{¶ 3} On October 11, 2017, appellant filed a Motion to Suppress Evidence, seeking
to suppress “any and all evidence obtained in the course of, as a result of, and
subsequent to, the arrest of Defendant and the search of his hotel room...” Appellant
argued, in part, that the search of his hotel room was improper due to lack of consent
and/or lack of a search warrant. Appellee filed a response to the Motion to Suppress
on October 24, 2017. A suppression hearing was held on November 10, 2017.

{¶ 4} At the hearing, Detective Adam Hoskinson of the Licking County Sheriff’s
Office testified that he was assigned to the Central Ohio Drug Enforcement
(“CODE”) Task Force. He testified that on July 11, 2017, he was in a marked
cruiser when he noticed a vehicle following too close to a gasoline tanker truck in
front of it. He testified that the vehicle later changed lanes but did not “signal for at
least 100 feet” before it did so. Transcript of November 10, 2017 hearing at 15.
Detective Hoskinson testified that he initiated a traffic stop of the vehicle which
was a silver Kia Sportage with Illinois plates which had been rented from Enterprise
Rent-A-Car in the name of Amber Connor. The following testimony was adduced
when he was asked if the registration came back with anything of note to him:

{¶ 5} A: ...[T]he Illinois plate, it came back as a rental vehicle. Rental vehicles have
stickers, they are like bar codes on them usually in several places. Typically either
the front window, the side passenger window, or on the rear window. I did not see
any of these stickers on the vehicle, so that raised a lot of suspicions to me like why
is that; and with my training and education, it tells me that a lot of the times the
drug traffickers, drug couriers will remove those stickers to make it appear that
somebody actually is private ownership of the vehicle to blend in with traffic.

{¶ 6} Q: Okay. Through your training and experience, do drug couriers oftentimes
use rental vehicles?

{¶ 7} A: Yes, they like to use rental cars, one, because of the seizure clause, if they
get caught. Two, they are dependable cars, you know, they would rather drive a
2016, 2017 car over 2005 or 2010 because they are newer and more dependable,
and they blend in better.

{¶ 8} Transcript of November 10, 2017 hearing at 16.

{¶ 9} After he pulled the vehicle over and approached the passenger’s side,
Detective Hoskinson immediately smelled an “odor, abundant amount of raw
marijuana coming from inside the vehicle” Transcript of November 10, 2017
hearing at 16-17. He testified that he could observe marijuana flakes throughout the
center console area of the vehicle. The driver of the vehicle, Jose DeJesus Barragan
Buenrostro, consented to a search of the same and of his person and had flakes of
marijuana on his shirt and pants. The Detective located three hotel key cards to the

                                           2
Quality Inn in Zanesville, Ohio on Buenrostro’s person. A search of the vehicle
yielded a Quality Inn hotel receipt for room 324 in the hotel which was in
Zanesville, Ohio.

The name on the receipt was appellant Rember Moscoso. A large bag with two or
three ounces of suspected marijuana was found in the center console. When he
opened up the rear cargo area of the Kia, Detective Hoskinson located a spare tire
sitting on the carpeted area and noticed that the lug pattern on the spare tire was for
four lugs when the tires on the vehicle had five lugs. Because he was concerned
that there could be a hidden compartment in the tire, he examined the tire and saw
that there was a rectangular cut with a flap sticking up on the tire. He testified that
this was a common way of transporting illegal narcotics or contraband. There was
nothing inside the compartment, but a residue of methamphetamine was later found
inside the tire. Also in the vehicle, a traffic citation from Oklahoma City that had
been issued in the name of Hector Gomez was located. Buenrostro, who did not
have a driver’s license, was arrested on an outstanding ICE holder and the hidden
compartment violation.

{¶ 10} Detective Hoskinson then contacted Detective Mike Patrick with the
Zanesville Police Department who is also a Detective with the
Zanesville/Muskingum County Drug Unit to follow up with the hotel because he
thought that there might be drugs in the hotel room.

Detective Todd Kanavel of the Muskingum County Sheriff’s Office who is also an
agent with CODE, testified that he followed up with the hotel at the direction of
Detective Patrick. He testified that the hotel manager told him that appellant had
checked into room 324 on July 8, 2017 but had transferred to room 210 on July 11,
2017 to save money. Detective Kanavel and Detective Patrick then went to room
210 at approximately 3:30 p.m. on July 11, 2017 and knocked on the door. They
could hear at least one male voice inside the room talking. Detective Kanavel
identified himself and Detective Patrick to appellant and asked to talk to him.
Appellant, according to Detective Patrick, invited them into the room. When the
Detectives entered the room, they saw Hector Gomez also was in the room laying
on the bed. Both Gomez and appellant provided California IDs. Appellant already
knew about Buenrostro’s arrest and asked if this had anything to with their friend
Jose, who had been arrested with the marijuana. The Detectives indicted that it did
and appellant said that the marijuana in the car was all that they had, Detective
Kanavel testified that both men, when asked indicated that they did not have any
drugs or guns in the room and when he asked them individually if they could check
through the room for guns and drugs they consented. Approximately $15,000 in
U.S. currency was located in a black bag that appellant later identified as his.
Appellant stated that the money was used to pay MMA (mixed martial arts)
fighters. The two men told Detective Kanavel that they had flown from California
into Akron on July 10, 2017 looking for MMA fighters. The Detective, however,
knew that this was a lie because they had checked into the hotel on July 8th.



                                          3
Appellant also claimed that, in Akron, a woman named Amber met them and rented
a car for them.

{¶ 11} Detective Kanavel testified that the amount of money found concerned him,
so he contacted Detective Romano of the Newark Police Department who was with
CODE. He then told the two men that Detective Romano wanted to talk to them
and they said that it would not be a problem. Neither man objected to the Detectives
remaining in the room while waiting the 30 to 45 minutes that it would take for
Detective Romano to arrive from Newark. When Detective Romano arrived, he
spoke with appellant and Gomez individually. The two gave conflicting stories
about how and when they traveled to Ohio. Both men were then arrested for further
investigation into the marijuana that was located in the car. When they were asked
if they wanted the Detectives to clear out all of their stuff and put it into bags so
that they could get their $250.00 hotel deposit back and have the stuff transported
to Licking County along with them, where further investigation was to be
conducted, the two men agreed and the Detectives started gathering their
belongings. As they were gathering up the belongings, Detective Romano found an
unzipped black duffle bag full of methamphetamine under one of the beds that
appellant had been sitting on. The methamphetamine was in 13 gallon-size zip lock
bags. When asked, he testified that the men never revoked his permission to be in
the room or their consent for him to search for anything. Romano testified that in a
cabinet behind a microwave, he found a styrofoam coffee cup containing what
looked like methamphetamine.

{¶ 12} The trial court, as memorialized in a Journal Entry filed on November 16,
2017, denied the Motion to Suppress, holding, in part, that the occupants of the
hotel room gave consent to search the room and that no coercive tactics were used
and “no claims of false authority made.”

{¶ 13} Thereafter, on November 28, 2017, appellant entered a plea of no contest to
possession of drugs and trafficking in drugs and the specifications and the trial court
found appellant guilty. The charge of fabrication of a vehicle with a hidden
compartment was tried to the bench. No testimony was taken, but rather the parties
stipulated to the facts. The parties stipulated that Detective Hoskinson stopped Jose
Barragan Buenrostro on July 11, 2017 for a traffic violation and found an altered
tire in the cargo section of the vehicle driven by him. They stipulated that the spare
tire located in the vehicle did not match the lug pattern on the vehicle and that there
was “a purposeful cut ...in the outside of the discovered tire giving access to its
interior. Inside the cut tire was methamphetamine residue”. Transcript from
November 28, 2017 at 48. The parties also stipulated that the Detectives discovered
a plastic baggie containing marijuana in the center console of the vehicle and that
a baggie was found stowed in the trunk compartment where the spare tire normally
would have been. There was a stipulation that “Detectives Hoskinson, Romano,
Kanavel, and Patrick would testify that this baggie would match the type
characteristics of the baggies of methamphetamine later discovered in Zanesville
and for which the defendants have already pled no contest.” Transcript from

                                          4
November 28, 2017 at 49. The parties also stipulated that the phone found on
Barragan contained videos containing recorded conversations between Barragan
and appellant and Gomez about methamphetamine. The trial court found appellant
guilty of the fabrication of a vehicle with a hidden compartment charge.

{¶ 14} Appellant on January 29, 2018, filed a Motion to Waive Mandatory Fine
due to indigency. Pursuant to an Entry filed on January 31, 2018, the trial court
ordered that for purposes of sentencing, Counts One and Two would merge and
appellant would be sentenced under Count Two, and sentenced appellant to a
mandatory term of eleven years and imposed mandatory fine of $10,000.00 and to
a stated prison term of four years on Count Three. The trial court ordered that the
prison sentences be served consecutively with each other for an aggregate prison
sentence of 15 years. The trial court also ordered appellant to pay all court costs.

{¶ 15} Appellant now raises the following assignments of error on appeal:

{¶ 16} I. THE TRIAL COURT ERRED BY DENYING MOSCOSCO’S MOTION
TO SUPPRESS EVIDENCE THAT POLICE OBTAINED IN VIOLATION OF
HIS RIGHT AGAINST UNREASONABLE SEARCHES AND SEIZURES
GUARANTEED BY THE FOURTH AMENDMENTS TO THE UNITED
STATES CONSTITUTION AND SECTION 14, ARTICLE I OF THE OHIO
CONSTITUTION.

{¶ 17} II. MOSCOSCO’S CONVICTION FOR FABRICATION OF A VEHICLE
WITH A HIDDEN COMPARTMENT IS BASED ON INSUFFICIENT
EVIDENCE IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE FIFTH
AND FOURTEENTH AMENDMENTS TO THE UNITED STATES
CONSTITUTION AND SECTIONS 1 AND 16, ARTICLE 1 OF THE OHIO
CONSTITUTION.

{¶ 18} III. THE TRIAL COURT UNLAWFULLY ORDERED MOSCOSO TO
SERVE CONSECUTIVE SENTENCES, IN VIOLATION OF HIS RIGHTS TO
DUE PROCESS GUARANTEED BY SECTION 10, ARTICLE I OF THE OHIO
CONSTITUTION AND THE FIFTH AND FOURTEENTH AMENDMENTS TO
THE UNITES STATES CONSTITUTION.

{¶ 19} IV. THE TRIAL COURT ABUSED ITS DISCRETION BY ORDERING
MOSCOSCO TO PAY A FINE, IN VIOLATION OF HIS DUE PROCESS
RIGHTS UNDER THE OF THE FIFTH AND FOURTEENTH AMENDMENTS
TO THE UNITED STATES CONSTITUTION AND SECTION 16, ARTICLE 1
OF THE OHIO CONSTITUTION.

{¶ 20} V. THE TRIAL COURT ERRED BY ORDERING MOSCOSO TO PAY
COSTS, IN VIOLATION OF HIS DUE PROCESS RIGHTS UNDER THE FIFTH
AND FOURTEENTH AMENDMENTS TO THE UNITED STATES



                                         5
          CONSTITUTION AND SECTION 16                     ARTICLE       I OF THE         OHIO
          CONSTITUTION.

State v. Moscoso, 5th Dist. No. CT2018-0012, 2018 WL 3530823, at *1–4 (Ohio Ct. App. July 19,

2018). The appellate court affirmed the judgment of the trial court, id., and the Ohio Supreme

Court declined to accept jurisdiction of the appeal. State v. Moscoso, 154 Ohio St.3d 1430 (Ohio

2018). On January 22, 2019, Petitioner filed this pro se habeas corpus petition. (Doc. 1).

 II.      DISCUSSION

          Petitioner asserts that he is actually innocent of the charge of fabrication of a vehicle with

a hidden compartment (claim one); and that police lacked probable cause to arrest him (claim two).

It is the position of the Respondent that these claims do not warrant relief.

          A. Claim One

          Petitioner first claims that he is innocent of the crime of fabrication of a vehicle with a

hidden compartment.

                 1. Actual Innocence

          To the extent that Petitioner raises an independent or “free-standing” claim of actual

innocence, that claim does not provide him a basis for relief. See Legrone v. Birkett, 571 F. App’x

417, 421 (6th Cir. 2014) (citing Herrera v. Collins, 506 U.S. 390, 400 (1993) (“[C]laims of actual

innocence based on newly discovered evidence have never been held to state a ground for federal

habeas relief absent an independent constitutional violation. . . .”); see also Patterson v. Tibbals,

No. 3:16-cv-098, 2018 WL 3957404, at *4 (S.D. Ohio Aug. 17, 2018) (claim of actual innocence

fails to state a claim upon which relief can be granted) (citations omitted). Put simply, Petitioner’s

claim of actual innocence does not provide him an independent basis for federal habeas corpus

relief.

                 2. Sufficiency of the Evidence

                                                    6
       Liberally construing the pleadings, Petitioner also makes a sufficiency of the evidence

claim regarding his conviction for fabrication of a vehicle with a hidden compartment. Petitioner

argues that there was a lack of evidence indicating that he had any knowledge about drugs in the

hidden compartment of the car driven by co-defendant Jose DeJesus Barragan Buenrostro

(“Barragan”), a lack of proof of his control over the vehicle, and a lack of evidence indicating that

he had placed or assisted anyone else in placing drugs in the car tire. (Memorandum in Support,

Doc. 1, PAGEID # 45).

       Before the state courts, Petitioner argued that the evidence was insufficient to convict him,

but presented the claim in a different way. Here is how the state appellate court considered

Petitioner’s claim:

       {¶ 51} Appellant, in his second assignment of error, contends that his conviction
       for fabrication of a vehicle with a hidden compartment is based on insufficient
       evidence.

       {¶ 52} In reviewing a claim of insufficient evidence, “[t]he relevant inquiry is
       whether, after viewing the evidence in a light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime proven
       beyond a reasonable doubt.” State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492
       (1991), paragraph two of the syllabus. It is well-established that the State bears the
       burden of establishing each and every element of a charged crime and must do so
       with proof beyond a reasonable doubt. See In re L.R., 8th Dist. Cuyahoga No.
       93356, 2010–Ohio–15, 2010 WL 27862, ¶ 11.

       {¶ 53} The weight to be given to the evidence and the credibility of the witnesses
       are issues for the trier of fact. State v. DeHass, 10 Ohio St.2d 230, 231, 237 N.E.2d
       212 (1967). The trier of fact “has the best opportunity to view the demeanor,
       attitude, and credibility of each witness, something that does not translate well on
       the written page.” Davis v. Flickinger, 77 Ohio St.3d 415, 418, 1997-Ohio-260, 674
       N.E.2d 1159.

       {¶ 54} Appellant was convicted of designing or operating a vehicle with a hidden
       compartment used to transport a controlled substance in violation of R.C.
       2923.241(C). R.C. 2923.241 states, in relevant part, as follows:

       (A) As used in this section:



                                                 7
(1) “Controlled substance” has the same meaning as in section 3719.01 of the
Revised Code.

(2) “Hidden compartment” means a container, space, or enclosure that conceals,
hides, or otherwise prevents the discovery of the contents of the container, space,
or enclosure. “Hidden compartment” includes, but is not limited to, any of the
following:

(a) False, altered, or modified fuel tanks;

(b) Any original factory equipment on a vehicle that has been modified to conceal,
hide, or prevent the discovery of the modified equipment’s contents;

(c) Any compartment, space, box, or other closed container that is added or attached
to existing compartments, spaces, boxes, or closed containers integrated or attached
to a vehicle.

(3) “Vehicle” has the same meaning as in section 4511.01 of the Revised Code and
includes, but is not limited to, a motor vehicle, commercial tractor, trailer,
noncommercial trailer, semitrailer, mobile home, recreational vehicle, or motor
home.

(4) “Motor vehicle,” “commercial trailer,” “trailer,” “noncommercial trailer,”
“semitrailer,” “mobile home,” “manufacturer,” “recreational vehicle,” and “motor
home” have the same meanings as in section 4501.01 of the Revised Code.

(5) “Motor vehicle dealer” has the same meaning as in section 4517.01 of the
Revised Code.

(B) No person shall knowingly design, build, construct, or fabricate a vehicle with
a hidden compartment, or modify or alter any portion of a vehicle in order to create
or add a hidden compartment, with the intent to facilitate the unlawful concealment
or transportation of a controlled substance.

(C) No person shall knowingly operate, possess, or use a vehicle with a hidden
compartment with knowledge that the hidden compartment is used or intended to
be used to facilitate the unlawful concealment or transportation of a controlled
substance.

{¶ 55} In the case sub judice, there was testimony that a spare tire with a three-
sided flap cut into the sidewall was located in the vehicle. It was placed inside the
vehicle to make it appear that it was the correct spare tire for the vehicle. The cut,
according to the testimony, appeared to be purposeful and not the result of a non-
deliberate cause. There was drug residue found inside the tire.




                                          8
       {¶ 56} A spare tire clearly falls under the original factory equipment of a vehicle
       even though, as noted, the spare at issue was not the actual spare from the Kia in
       this case. The spare tire to the vehicle in question was removed and replaced with
       the spare tire that was found in the vehicle. As noted by appellee, “[t]he cut located
       on the underside of the spare tire in the vehicle was consistent with the creation of
       a hidden compartment under the statute.” The trial court, at the conclusion of the
       bench trial, stated on the record, in relevant part, as follows:

       {¶ 57} THE COURT: The Court does find that the tire specifically is - - does
       provide a hidden compartment and is the hidden compartment as stated in 2923.241
       (2) and (B) says any original factory equipment on the vehicle that has been
       modified to conceal, hide, or prevent the discovery of modified equipment’s
       contents. Clearly, the methamphetamine or drugs were placed inside that they
       modified with the slices, it was intended to hide the drugs inside.

       Because the tire was sitting on top of the spare tire area doesn’t mean that tire wasn’t
       designed - - that tire still was designed to conceal the drugs.

       And based upon that, I find you guilty of Count 3 also.

       {¶ 58} Transcript from November 28, 2017 at 80.

       {¶ 59} Based on the foregoing, we find that after viewing the evidence in a light
       most favorable to the prosecution, any rational trier of fact could have found that
       appellant knowingly operated, possessed, or used a vehicle with a hidden
       compartment with knowledge that the hidden compartment was used or intended to
       be used to facilitate that unlawful concealment or transportation of a controlled
       substance,

State v. Moscoso, 2018 WL 3530823, at *7–8.

       Given this posture, Respondent argues that Petitioner has waived his claim of insufficiency

of the evidence for this Court’s review. For the reasons that follow, the Undersigned agrees.

       To preserve a federal constitutional claim for presentation in habeas corpus, the claim must

be “fairly presented” to the state courts in a way which provides them with an opportunity to

remedy the asserted constitutional violation, including presenting both the legal and factual basis

of the claim. Williams v. Anderson, 460 F.3d 789, 806 (6th Cir. 2006); Levine v. Torvik, 986 F.2d

1506, 1516 (6th Cir.), cert. denied, 509 U.S. 907 (1993), overruled in part on other grounds by

Thompson v. Keohane, 516 U.S. 99 (1995); Riggins v. McMackin, 935 F.2d 790, 792 (6th Cir.

                                                  9
1991). A petitioner “fairly presents” the “substance of his federal habeas corpus claim” when the

state courts are afforded sufficient notice and a fair opportunity to apply controlling legal principles

to the facts underlying the constitutional claim. Anderson v. Harless, 459 U.S. 4, 6 (1982). Thus,

a petitioner must present to the state courts both the legal theory and factual basis of any claim that

he or she seeks to present in habeas corpus. Picard v. Connor, 404 U.S. 270, 275-76 (1971); Gray

v. Netherland, 518 U.S. 152, 162-63 (1996); Pillette v. Foltz, 824 F.2d 494,496 (6th Cir. 1987). If

a petitioner did present the substance of his or her claim to the state courts, “an elaboration of the

facts or legal theories will not result in a new claim.” Nichols v. Bell, 440 F. Supp. 2d 730, 755

(E.D. Term. 2006) (citing Jones v. Washington, 15 F.3d 671, 674-75 (7th Cir. 1994)). But if the

presentation of additional facts or arguments “fundamentally alter the legal claim already

considered by the state courts,” then the petitioner cannot be said to have fairly presented that

component of the claim. Vasquez v. Hillery, 474 U.S. 254, 260 (1986); Richey v. Bradshaw, 498

F.3d 344, 352 (6th Cir. 2007). Although the fair presentment requirement is a rule of comity and

not jurisdiction, Castille v. Peoples, 489 U.S. 346, 349 (1989); O’Sullivan v. Boerckel, 526 U.S.

838, 844–45 (1999), it is rooted in principles of comity and federalism designed to allow state

courts the opportunity to correct the State’s alleged violation of a federal constitutional right that

threatens to invalidate a state criminal judgment.

        Here, the record indicates that Petitioner asserted on direct appeal that the evidence was

constitutionally insufficient to sustain his conviction because the tire police found in the car was

not hidden, as required under O.R.C. § 2923.241, but in plain view in the cargo area. (Doc. 9,

PAGEID # 163). Petitioner additionally argued:

        More importantly, the tire was not “integrated into the vehicle,” as the statute
        requires. . . . [T]here was no way to even integrate the tire into the vehicle because
        the tire “did not match the lug pattern on the vehicle.”



                                                  10
(Id.) He made no other arguments in support of his claim of insufficiency of the evidence. Now,

in contrast, Petitioner argues that the State failed to prove that he had any knowledge about the tire

in the car and its hidden compartment or any connection to the tire or drugs located therein. This

claim of insufficiency of the evidence relies on an entirely different basis than the one he raised in

state court. Further, “[p]resenting [] claims under the same legal umbrella but with entirely

different factual underpinnings []does not constitute fair presentation to the state courts.” Lott v.

Coyle, 261 F.3d 594, 618 (6th Cir. 2001) (holding that petitioner’s presentation of a Brady claim

does not permit him to put forward on habeas corpus review other Brady claims predicated on

factually dissimilar premises) (quoting Landano v. Rafferty, 897 F.2d 661 (3d Cir. 1990); see also

Wolff v. Tibbles, No. 4:11-CV-454, 2014 WL 2694227, at *13 n.7 (N.D. Ohio June 13, 2014)

(petitioner waived insufficiency of the evidence argument that differed from what he raised in the

Ohio Court of Appeals); Cutts v. Smith, No. 5:11-cv-00991, 2013 WL 2152143, at *20 (N.D. Ohio

May 17, 2013) (petitioner waived his claim of insufficiency of evidence by failing to present it in

the same manner in the state courts and on federal habeas corpus review); Maze v. Lester, 564 F.

App’x 172 (6th Cir. 2014) (In the “context of ineffective assistance of counsel claims, ‘to the extent

that an ineffective assistance of counsel claim is based upon a different allegedly ineffective action

than the claim presented to the state courts, the claim has not been fairly presented to the state

courts.’”) (citing Caver v. Straub, 349 F.3d 340, 346–47 (6th Cir. 2003)).

       When a petitioner raises different factual issues under the same legal theory he is
       required to present each factual claim to the highest state court in order to exhaust
       his state remedies. See O’Sullivan v. Boerckel, 526 U.S. 838, 119 S.Ct. 1728, 1732–
       33, 144 L.Ed.2d 1 (1999) (holding that exhaustion requirement mandates
       presentation of all claims to state court through discretionary review process). See
       also Pillette v. Foltz, 824 F.2d 494, 497–98 (6th Cir. 1987). He has not exhausted
       his state remedies if he has merely presented a particular legal theory to the courts,
       without presenting each factual claim. Pillette, 824 F.2d at 497–98. The claims
       must be presented to the state courts as a matter of federal law.



                                                 11
Alley v. Bell, 101 F.Supp.2d 588, 613 (W.D. Tenn. Jan. 18, 2000). “[T]he fair presentment

requirement is not satisfied where a petitioner presented to the state courts a claim that shares a

factual predicate with, but is legally or analytically distinct from, the claim that petitioner seeks to

present to the federal courts.” Brown v. Rodgers, No. 1:99-cv-549, 2015 WL 1468732, at *12

(S.D. Ohio March 30, 2015). “‘[T]he same claim under the same theory’ must be presented to the

state courts before it can be considered in a federal habeas petition.” Id. at *13 (citing Wagner v.

Smith, 581 F.3d 410, 417 (6th Cir. 2009)).

       In addition, the fact that Petitioner argued before the Supreme Court that the State failed to

prove he had control over the vehicle or knowledge about the tire does not save his claim. (Doc.

9, PAGEID # 240). This is so because the Ohio Supreme Court will not ordinarily consider claims

not made in the appellate court below. See Teitelbaum v. Turner, 2018 WL 2046456, at *16 (S.D.

Ohio May 2, 2018) (recognizing procedural default of claim not raised in appellate court below)

(citing Jones v. Warden, Lebanon Corr. Inst., No. 2:14-cv-01218, 2015 WL 7829145, at *1 (S.D.

Ohio Dec. 4, 2015) (internal citations omitted). Finally, Petitioner has failed to establish cause for

this failure. In sum, the claim is waived.

       B. CLAIM TWO

       In claim two, Petitioner asserts that police lacked probable cause to arrest him and illegally

searched his hotel room without a warrant. This claim likewise does not assist him. “[I]t is well-

settled that an alleged violation of a defendant’s Fourth Amendment rights is not cognizable on

habeas review when the defendant had a full and fair opportunity to litigate the claim in state

court.” Kennedy v. Nagy, No. 18-1463, 2018 WL 3583212, at *2 (6th Cir. July 12, 2018) (citing

Stone v. Powell, 428 U.S. 465, 494 (1976)). “The ‘opportunity for full and fair consideration’

means an available avenue for the prisoner to present his [or her] claim to the state courts[.]” Good



                                                  12
v. Berghuis, 729 F. 3d 636, 639 (6th Cir. 2013). “[I]n the absence of a sham proceeding, there is

no need to ask whether the state court conducted an evidentiary hearing or to inquire otherwise

into the rigor of the state judiciary’s procedures for resolving the claim.” Id.

       Here, Petitioner presented his Fourth Amendment claims to the trial court in his motion to

suppress and later raised a claim under the Fourth Amendment on direct appeal. This is sufficient

to preclude habeas review even if Petitioner alleges that the state courts reached the wrong result

on the suppression determination. Hillman v. Beightler, Case No. 5:09–CV–2538, 2010 WL

2232635, at *5 (N.D. Ohio May 26, 2010) (citing Cabrera v. Hinsley, 324 F.3d 527, 531–32 (7th

Cir. 2003) (explaining that a full and fair opportunity to litigate guarantees the right to present a

case, but it does not guarantee a correct result)). Claim two does not provide a basis for relief.

III.   RECOMMENDED DISPOSITION

       It is RECOMMENDED that the Petition be DENIED and this action be DISMISSED.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A judge of this Court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the magistrate judge with instructions. 28 U.S.C. § 636(B)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the district judge review the Report



                                                 13
and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       The parties are further advised that, if they intend to file an appeal of any adverse decision,

they may submit arguments in any objections filed, regarding whether a certificate of appealability

should issue.



Date: August 20, 2019                                 /s/ Kimberly A. Jolson
                                                      KIMBERLY A. JOLSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 14
